IN THE SUPREME COURT OF TEXAS

                                 No. 08-0192

                      IN RE  NEXT FINANCIAL GROUP, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for  temporary  relief,  filed  March
12, 2008, is granted.  All trial  court  proceedings,  in  Cause  No.  2007-
64475, styled Michael S. Clements v. Next  Financial  Group,  Inc.,  in  the
152nd District Court of Harris County, Texas,  are  stayed  pending  further
order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this March 28, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk